IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                  No. 99-20230
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                       versus

                          CALVIN EVERETT WHATLEY,

                                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-98-CR-333-1
                        --------------------
                          December 29, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     We    granted   Calvin     Everett    Whatley’s     motion      to   represent

himself    on   appeal   from    his    conviction      for    possession    of    an

unregistered machine gun in violation of 18 U.S.C. § 922(o).

Proceeding pro se, Whatley argues that the district court abused

its discretion by refusing to allow Whatley’s firearms expert to

disassemble the weapon’s trigger mechanism.                     Whatley does not

dispute the district court’s determination that his designated

“firearms expert” was not qualified as a gunsmith or armorer.                     The

district    court    instructed    Whatley      that,    if    the   argument     and

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
evidence indicated that total disassembly of the trigger mechanism

was warranted, the court was willing to consider ordering a more

qualified expert to perform such an investigation.                     Whatley,

however, never renewed his request to disassemble the trigger

mechanism.      Under      these   circumstances,    we   find    no   abuse   of

discretion in the district court’s denial of Whatley’s discovery

request.     United States v. Johnston, 127 F.3d 380, 391 (5th Cir.

1997).

     Whatley argues that the evidence is insufficient to support

his conviction.      He contends that he had no way of knowing that the

weapon was a machine gun because it was out of his possession for

several weeks prior to his arrest and he was arrested before he had

an opportunity to inspect the weapon.               The evidence shows that

Whatley purchased the PWA, Model Commando (AR-15), 5.56 mm, semi-

automatic weapon at a gun show approximately eight years before his

arrest and that he personally modified it so that it would function

as a fully automatic weapon.         We find this evidence sufficient to

support the conviction.        United States v. Bell, 678 F.2d 547, 549

(5th Cir. 1982) (en banc).

     Finally, Whatley argues that the district court erred at

sentencing by failing to grant his pro se motion for a downward

departure    based    on    allegedly       unconstitutional     conditions    of

pretrial confinement.         Whatley was represented by counsel during

the sentencing proceeding.         He does not suggest on appeal on that

he is dissatisfied with counsel’s representation at sentencing or




                                        2
that he requested the trial court’s permission to represent himself

at sentencing.

     A defendant who is represented by counsel does not have the

right to file pro se pleadings.   United States v. Mikolajczyk, 137

F.3d 237, 246 (5th Cir.), cert. denied., 525 U.S. 909 (1998);

United States v. Daniels, 572 F.2d 535, 540 (5th Cir. 1978).   The

district court was not required to consider Whatley’s pro se

sentencing motion.

     AFFIRMED.




                                  3